Name: 93/92/EEC: Commission Decision of 23 December 1992 approving the programme for the eradication of rabies presented by France and fixing the level of the Community's financial contribution (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  Europe;  agricultural activity
 Date Published: 1993-02-13

 Avis juridique important|31993D009293/92/EEC: Commission Decision of 23 December 1992 approving the programme for the eradication of rabies presented by France and fixing the level of the Community's financial contribution (Only the French text is authentic) Official Journal L 037 , 13/02/1993 P. 0041 - 0041COMMISSION DECISION of 23 December 1992 approving the programme for the eradication of rabies presented by France and fixing the level of the Community's financial contribution (Only the French text is authentic)(93/92/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 92/237/EEC (2) and in particular Article 24 thereof, Whereas Council Decision 89/455/EEC of 24 July 1989 on introducing a measure to set up pilot projects for the control of rabies with a view to its eradication or prevention (3) has terminated in Spring 1992 and whereas these pilot projects were remarkably successful and have demonstrated the feasibility of rabies eradication from the Community; Whereas it is now desirable to introduce full scale eradication measures in infected Member States and adjacent infected third countries in order to prohibit the re-entry of rabies; Whereas by letter dated 26 May 1992, France has submitted a programme for the eradication of rabies to be carried out in Autumn 1992; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC on laying down Community criteria for the eradication and monitoring of certain animal diseases (4), as last amended by Directive 92/65/EEC (5); Whereas a Community financial contribution will be given provided the abovementioned conditions are fulfilled, and the authorities will provide all necessary information in conformity with Article 24 (8) of Decision 90/424/EEC, and whereas it is appropriate to fix the Community financial participation at the rate of ECU 0,5 for each vaccine plus bait laid plus 50 % of the cost of aerial distribution of said vaccine plus bait; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme in September, October, November and December 1992 for the eradication of rabies, presented by France is hereby approved. Article 2 France shall bring into force by 1 September 1992 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 Financial participation by the Community shall be at the rate of ECU 0,5 for each vaccine plus bait laid within the eradication area plus 50 % of the cost of aerial distribution of the vaccine plus bait. Article 4 The Community financial contribution shall be granted after the supporting documents have been supplied. Article 5 This Decision is addressed to the French Republic. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 187, 7. 7. 1992, p. 45. (3) OJ No L 223, 2. 8. 1989, p. 19. (4) OJ No L 347, 12. 12. 1990, p. 27. (5) OJ No L 268, 14. 9. 1992, p. 54.